Name: Commission Regulation (EEC) No 1586/88 of 7 June 1988 suspending advance fixing of export refunds on certain cereal and rice products exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 8 . 6 . 88No L 141 /54 COMMISSION REGULATION (EEC) No 1586/88 of 7 June 1988 suspending advance fixing of export refunds on certain cereal and rice products exported in the form of goods not covered by Annex II to the Treaty adjusted ; whereas in order to prevent applications for advance fixing of refunds for speculative purposes, the abovementioned advance fixing" should be suspended until this adjustment comes into force, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1097/88 (2), and in particular the first paragraph of Article 16 (7) thereof, Having regard to Council Regulation (EEC) No 3035/80 of 11 November 1980 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 4055/87 (4), and in particular the first subparagraph of Article 5 (3) thereof, Whereas Article 16 (7) of Regulation (EEC) No 2727/75 and Article 5 (3) of Regulation (EEC) No 3035/80 make prevision for advance fixing of the refund to be suspended for basic products exported in the form of certain goods ; Whereas the situation on certain markets may make it necessary for the refunds on certain products to be HAS ADOPTED THIS REGULATION : Article 1 Advance fixing of export on the basic products appearing in Annex A to Regulation (EEC) No 3035/80 and listed either in Article 1 of Regulation (EEC) No 2727/75 or in Article 1 ( 1 ) of Council Regulation (EEC) No 1418/76 (*), exported in the form of goods listed in Annex B to Regulation (EEC) No 2727/75 or in Annex B to Regulation (EEC) No 1418/76 respectively, is suspended until 10 June 1988 . Article 2 This Regulation shall enter into force on 8 June 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 7 June 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . O OJ No L 110, 29 . 4. 1988 , p. 7. (3) OJ No L 323, 29 . 11 . 1980, p. 27. (&lt;) OJ No L 379, 31 . 12. 1987, p. 1 . 0 OJ No L 166, 25. 6. 1976, p. 1 .